Citation Nr: 0515716	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-25 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1959 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for bilateral hearing loss 
finding that the veteran had not submitted new and material 
evidence to support his claim.

In a July 2003 rating decision the RO denied a service 
connection claim for tinnitus.  In August 2003, the veteran 
submitted what the Board construes as a valid notice of 
disagreement with this decision.  However, the record does 
not show that a statement of the case on this issue has been 
provided to the veteran.

As part of an August 2003 statement, the veteran filed an 
informal service connection claim for skin cancer.  The Board 
refers this issue to the RO.

On a February 2004 statement, the veteran indicated treatment 
for severe headaches.  The record shows a previous denial of 
service connection for chronic headaches in June 1992.  The 
Board refers this issue to the RO so that it can be 
determined whether the veteran is seeking to reopen his 
claim.

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In June 1992, the RO denied service connection for 
bilateral hearing loss on the basis that there was no 
evidence that a bilateral hearing loss disability was 
incurred in or aggravated by service.  The RO notified the 
veteran of this decision and his appellate rights by letter 
dated in July 1992, but the veteran did not file an appeal.

2.  Evidence received since the June 1992 RO decision is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim of service connection 
for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The June 1992 RO decision denying the claim of service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §  3.156 (2004).

2.  The evidence received subsequent to the June 1992 RO 
decision is new and material, and the claim of service 
connection for bilateral hearing loss is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

In October 1991, the veteran filed a claim for entitlement to 
service connection for bilateral hearing loss secondary to a 
head injury.  Evidence considered at that time included the 
veteran's service personnel and medical records.

The service medical records show normal ears with spoken and 
whispered voice tests of 15/15, and no complaints of ear or 
head injury.  The DD Form-214 shows that the veteran served 
in the U.S. Marine Corps for nine years, and received among 
other medals, a Presidential Unit Citation, Rifle Marksman 
Badge, and Pistol Marksman Badge.  

In June 1992, the RO denied the veteran's claim of service 
connection for bilateral hearing loss, on the basis that 
there was no evidence this disability was incurred in or 
aggravated by service.  The RO notified the veteran of its 
decision and his appellate rights in July 1992.  He did not 
file an appeal, and the June 1992 rating decision is final.  

In April 2002, the veteran filed an application to reopen his 
claim for service connection for bilateral hearing loss.  
Evidence considered since that time includes additional 
service personnel records and outpatient treatment reports 
dated in January 2002 and April 2002.  Additionally, the 
veteran underwent VA examination in June 2003.  

The additional service personnel records note that the 
veteran was subjected to combat conditions from January 1968 
to September 1968 and that in January 1968 his uniform 
clothing was lost due to hostile rocket and mortar attack.  
The January 2002 VA outpatient treatment report shows 
scarring on the left tympanic membrane, and possible hearing 
loss.  The June 2003 VA examination report shows a diagnosis 
of bilateral high-frequency sensorineural hearing loss.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2004).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App 145 (1991).  

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  With respect to 
applications to reopen finally denied claims, the amendments 
at 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) redefine "new and 
material evidence" and "the duty to assist." These 
amendments were made effective as of the date of publication 
(August 29, 2001) and only apply to applications to reopen 
filed on or after August 29, 2001.  Because the veteran's 
application to reopen was filed in April 2002, the new 
regulations apply.

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Under the amendments to the regulation, material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative, or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Board finds that the service personnel records, January 
2002 VA outpatient treatment report, and June 2003 VA 
examination report are new and material.  The evidence is new 
because it was not submitted previously to the RO, and the RO 
did not consider it in its initial rating decision.  
38 C.F.R. § 3.156(a).  The evidence is also material, because 
it shows a current hearing loss disability, and exposure to 
combat in service, neither of which was established at the 
time of the last rating decision.  This evidence raises a 
reasonable possibility of substantiating his claim of service 
connection for bilateral hearing loss.  38 C.F.R. § 3.156(a).  
Accordingly, the Board finds that the evidence is both new 
and material and serves to reopen the veteran's claim.  

The Board has considered the veteran's application to reopen 
his claim with respect to the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Given the favorable outcome as noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of this issue, which 
would result from a remand solely to allow the RO to apply 
the VCAA, would not be justified.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss, and to this extent, the appeal is granted.


REMAND

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  In light of the Board's decision, the entire 
record must be reviewed on a de novo basis.  Additionally, 
the veteran's representative submitted a statement in his May 
2005 written brief presentation raising a claim of service 
connection for bilateral hearing loss as secondary to 
service-connected tonsillitis.  This argument should also be 
considered as part of the veteran's claim for service 
connection for bilateral hearing loss.

Upon review of the record, the Board finds that further 
development is necessary before the service connection issue 
can be decided.  The veteran submitted a June 2003 statement 
that his private employer provided hearing tests every year 
up until he was laid off in 2001.  However, the claims file 
does not reflect these records or any attempts to obtain 
them.  As VA is on notice that such evidence exists and may 
be pertinent to the current service connection claim for 
bilateral hearing loss, VA must make reasonable efforts to 
develop the veteran's medical evidence in the possession of 
the private employer.  See 38 C.F.R. § 3.159(c)(1) (2004).  

Additionally, in July 2003, the RO denied the veteran's claim 
of service connection for tinnitus.  In August 2003, the 
veteran submitted a statement, which the Board considers a 
valid Notice of Disagreement with the July 2003 rating 
decision.  The RO has not issued a statement of the case or 
supplemental statement of the case which addresses this issue 
and the Board finds that a remand for this action is 
necessary. 38 U.S.C.A. § 7105 (2002); 38 C.F.R. §§ 19.26, 
19.29, 19.30 (2004); Manlincon v. West, 12 Vet. App. 238 
(1999).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The AMC should contact the veteran 
to obtain the employer records relating 
to the private hearing tests he stated 
that he received while working for a 
construction company.  The veteran 
should be asked either to submit the 
records, or provide the proper release 
form and the dates of employment and 
treatment, as well as the name and 
address of the former employer.  The AMC 
then should request copies of any 
treatment records using the information 
provided by the veteran.  All attempts 
to secure this evidence, as well as any 
records obtained should be associated 
with the claims file.  If after making 
reasonable efforts to obtain the named 
records the AMC is unable to secure 
same, the AMC must notify the veteran 
and (a) identify the specific records 
the AMC is unable to obtain; (b) briefly 
explain the efforts that the AMC made to 
obtain those records; and (c) describe 
any further action to be taken by the 
AMC with respect to the claim.  The 
veteran must then be given an 
opportunity to respond.

2.  If after completion of #1, the 
private employer treatment records are 
obtained, the AMC should schedule the 
veteran for an appropriate VA 
examination to include consideration of 
the veteran's service medical and 
personnel records, private employer 
records, and other medical records 
pertaining to his hearing loss 
disability.  The examiner should 
determine the nature, etiology, 
severity, and date of onset of the 
hearing loss disability, and give an 
opinion as to whether it is at least as 
likely as not (50-50 chance) that the 
veteran's current hearing loss 
disability is related to his service, 
including any acoustic trauma in 
service.  It is imperative that the 
examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  A complete written 
rationale for all opinions made must be 
provided.  If any requested opinion 
cannot be provided, that fact should be 
noted and the AMC should explain in 
detail why securing the opinion is not 
possible.

3.  The RO should issue a statement of 
the case to the veteran and his 
representative addressing its denial of 
the service connection claim for 
tinnitus.  The statement of the case 
should include all relevant law and 
regulations pertaining to the claim.  
The veteran must be advised of the time 
limit in which he may file a substantive 
appeal. See 38 C.F.R. § 20.302(b) 
(2004).  Thereafter, if an appeal has 
been perfected, these issues should be 
returned to the Board.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


